

116 S4604 IS: Strongly and Unambiguously Sanctioning Proliferators Exploiting Nuclear Diplomacy Act of 2020
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4604IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the imposition of sanctions with respect to certain persons in the defense sectors of nuclear weapons states that are not fulfilling their obligations under article VI of the Nuclear Non-Proliferation Treaty, and for other purposes.1.Short titleThis Act may be cited as the Strongly and Unambiguously Sanctioning Proliferators Exploiting Nuclear Diplomacy Act of 2020 or the SUSPEND Act.2.FindingsCongress makes the following findings:(1)The governments of nuclear weapons states have committed, in accordance with article VI of the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (21 UST 483) (commonly referred to as the Nuclear Non-Proliferation Treaty), to pursue negotiations in good faith on effective measures relating to cessation of the nuclear arms race at an early date and to nuclear disarmament.(2)In 2018 the Nuclear Posture Review confirmed that—(A)[t]he United States remains committed to its efforts in support of the ultimate global elimination of nuclear, biological, and chemical weapons;(B)[w]hile the United States has continued to reduce the number and salience of nuclear weapons, others, including Russia and China, have moved in the opposite direction; and(C)the United States has long sought a dialogue with China to enhance our understanding of our respective nuclear policies, doctrine, and capabilities; to improve transparency; and to help manage the risks of miscalculation and misperception.(3)On May 29, 2019, the Director of the Defense Intelligence Agency, Lt. Gen. Robert P. Ashley, Jr., stated—(A)Russia is upgrading the capacity of its nuclear forces. We assess its overall nuclear stockpile is likely to grow significantly over the next decade.; and(B)Over the next decade, China is likely to at least double the size of its nuclear stockpile in the course of implementing the most rapid expansion and diversification of its nuclear arsenal in China’s history..(4)In 2019, the United States-China Economic and Security Review Commission reported to Congress that—(A)the People's Republic of China's enhanced program of military-civil fusion seeks to mobilize civilian technological advances in support of China’s military modernization; and(B)As part of military-civil fusion, Chinese firms obtain dual-use technologies through overseas acquisitions supported by government funding. For instance, since its creation in 2008, state-owned defense conglomerate Aviation Industry Corporation of China (AVIC) has spent at least $3.3 billion acquiring at least 20 aerospace, automotive, and engineering firms, mainly in the United States and Europe.. 3.DefinitionsIn this Act:(1)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. (2)Nuclear Non-Proliferation TreatyThe term Nuclear Non-Proliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (21 UST 483).(3)Nuclear weapons stateThe term nuclear weapons state means a country that is a nuclear-weapons state party to the Nuclear Non-Proliferation Treaty. (4)SDN listThe term SDN list means the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.4.Report on observance of article VI of Nuclear Non-Proliferation Treaty by nuclear weapons statesNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to Congress a report describing the implementation and observance of article VI of the Nuclear Non-Proliferation Treaty by nuclear weapons states that includes the determination of the Secretary, with respect to each such state, of whether that state has, during the year preceding submission of the report, pursue[d] negotiations in good faith on effective measures relating to cessation of the nuclear arms race at an early date and to nuclear disarmament in accordance with such article VI.5.Imposition of sanctions with respect to certain persons in defense sector of nuclear weapons states not fulfilling obligations under article VI of the Nuclear Non-Proliferation Treaty(a)In generalThe President shall include on the SDN list any person that, on or after the date of the enactment of this Act—(1)is an entity in the defense industry of a country described in subsection (b);(2)is an individual who is corporate officer or principal shareholder of an entity described in paragraph (1); (3)knowingly provides significant financial, material, technological, or other support to a person described in paragraph (1) or (2); or(4)knowingly provides goods or services in support of any activity or transaction on behalf of or for the benefit of such a person.(b)Country describedA country described in this subsection is a nuclear weapons state that is not a member of the North Atlantic Treaty Organization. (c)ExceptionThe President may not include an entity in the defense industry of a country described in subsection (b), an individual who is corporate officer or principal shareholder of such an entity, or a person that provides support or goods or services to such an entity or individual as described in paragraph (3) or (4) of subsection (a), on the SDN list pursuant to subsection (a) if, in the most recent report required by section 4, the President determines that the country has pursue[d] negotiations in good faith on effective measures relating to cessation of the nuclear arms race at an early date and to nuclear disarmament pursuant to the obligations of the country under article VI of the Nuclear Non-Proliferation Treaty during the period covered by the report.